Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “an exclusive NOR (XNOR) function comprising: a first block configured to generate a first output signal corresponding to a NOR gate logic state, in response to a first input signal and a second input signal; a second block comprising a first AND-OR. gate connected with an output node of the first block, wherein the second block is configured to generate a second output signal corresponding to an OR gate logic state or an AND gate logic state, wherein the second block is configured to receive the first input signal, the second input signal and the first output signal of the first block; a third block connected with an output node of the second block, wherein the third block is configured to generate a third output signal corresponding to the NOR gate logic state, in response to a third input signal and the second output signal of the second block; a fourth block comprising a second AND-OR gate circuit connected with an output node of the third block, wherein the fourth block is configured to generate a fourth output signal corresponding to the OR gate logic state or the AND gate logic state in response to the third input signal, the second output signal of the second block and the third output signal of the third block; and a fifth block comprising an inverter gate circuit connected with an output node of the fourth block, wherein the fifth block is configured to generate a fifth output signal in response to the fourth output signal of the fourth block, wherein the first block comprises first and second p-channel Metal Oxide Semiconductor (PMOS) transistors in series and first and second n-channel Metal Oxide Semiconductor (NMOS) transistors in parallel wherein the second PMOS transistor is directly connected to a power supply voltage” as required by claim 1. Claims 3 thru 9 are allowed based upon their dependency to claim 1.

Claims 1 and 3-9 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844